DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 2, 12, 14, 16, 20, 21 are objected to because the phrase “another instance”, “cache copy of certain data hosted”, “another callback”, “and the another callback comprise”, “at least another of the plurality of computing nodes” and “indicative of the different updated data” need to be clarified.
Claim 8 is also objected to because it is unclear as to what is meant by the system configuration of “a plurality of computing nodes” and “a storage pool”. 
Claim 8 is directed to a system and Examiner suggests Applicant clarify the hardware configuration of “a plurality of computing nodes” in the claim.
Claim 8 is directed to a system and Examiner suggests Applicant to use the descriptions, such as the one from paragraph [0011] “.. directly attached to the host machines to be managed as part of storage pool 156. The concern here is whether the system as claimed include the necessary hardware. 
All dependent claims incorporate the same informalities of their respective base claims and need to be corrected.

Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-21 are rejected under 35 U.S.C. 102 as being unpatentable over Blackman, US 2010/0306256, hereinafter Blackman.

(With respect to claim 1, Blackman discloses) A computer readable media encoded with instructions that when executed, cause a computing node to: provide an instance of a distributed database service, (Blackman in paragraph [0052] lines 1-6 describe a step for using the data cache in the process of making the query request (i.e., “an instance of a distributed database service”) to the central data sever. Blackman [0052] lines 1-6: “When, at decision block 46, it is determined that the data cache has already contacted the central data server (that is, that the data cache is in the process of making a request to the central data server), flow proceeds to block 52, the data cache waits for the results of the previous request for the desired access, and flow ends at block 54.”)

configured to operate together with other instances in a computing cluster to provide a distributed database; (Blackman describes configuring distributed database system comprising a plurality of application nodes with persistent storage for data items (Blackman [0015] lines 2-5: “The distributed database system comprises a central data server which maintains persistent storage for data items, and a plurality of application nodes for receiving connections from clients.”)

update a local cache copy of certain data hosted by the distributed database service; (Blackman teaches a step for maintaining local copies of recently used data items (i.e., “update a local cache copy”) by communicating with central data server (i.e., “distributed database service”) Blackman [0015] lines 6-8: “Each application node is in communication with the central data server, and has a data cache which maintains local copies of recently used data items.”)

and responsive to the updating, provide a callback to another instance of the distributed database service in the computing cluster indicative of the update. (Blackman teaches a step for keeping track of which data items are stored in each data cache (i.e., “responsive to the updating”) and makes callback requests to the data caches to request the return of data (i.e., “provide a callback to another instance of the distributed database service” as claimed) Blackman [0015] lines 8-11: “The central data server keeps track of which data items are stored in each data cache and makes callback requests to the data caches to request the return of data items that are needed elsewhere.”)
 
As per claim 2, The computer readable media of claim 1, wherein the instructions further comprise instructions which, when executed, cause the computing node to: (With respect to claim 2, Blackman discloses) receive another callback from at least one other computing node in the computing cluster, wherein the callback is indicative of updated data for the local cache copy. (Blackman [0031] “Each application node 12 has its own data cache 14, which maintains local copies of recently used items. Data caches 14 communicate with the central data server 16, which maintains persistent storage for items. The data server 16 also keeps track of which items are stored in which data caches 14, and makes callback requests to those caches 14 to request the return of items that are needed elsewhere.”)

As per claim 3, The computer readable media of claim 2, (With respect to claim 3, Blackman discloses) wherein the instructions further comprise instructions which, when executed, cause the computing node to: update the local cache copy with the updated data.  (Blackman [0036] “In one implementation, the local application node is configured such that, when a transaction commits, changes to the data items are stored to update the data cache atomically, and the changes to the data items are stored in a change queue. The local application node forwards the updates from the change queue, in order by transaction, to the central data server to insure consistency.”)

As per claim 5, The computer readable media of claim 1, (With respect to claim 5, Blackman discloses) wherein said update the local cache copy comprises accessing a local memory of the computing node. (Blackman [0041] “A still more complicated approach would involve making an estimate of the actual number of bytes consumed by a particular cache entry, and computing the amount of memory available as a proportion of the total memory limit for the virtual machine.”)

As per claim 6, The computer readable media of claim 1, (With respect to claim 6, Blackman discloses) wherein the distributed database service is configured to provide access to database data distributed across the computing cluster. (Blackman [0053] “FIG. 3 is a block diagram illustrating general operation of an embodiment of the invention. At block 60, in a method of operating the distributed database system, the method comprises committing a transaction at the local application node by storing changes to the data items to update the data cache atomically.”)

As per claim 7, The computer readable media of claim 1, wherein the instructions, (With respect to claim 7, Blackman discloses) when executed, further cause the computing node to: receive a request for particular data in the distributed database; and return the particular data from the local cache copy when the particular data is present in the local cache copy.  (Blackman claim 13: “... having a data cache which maintains local copies of recently used data items, and having a callback server configured to receive callback requests made by the central data server to the data cache; the central data server keeping track of which data items are stored in each data cache and making callback requests to the data caches to request the return of data items that are needed elsewhere ...”)

As per claim 8,  A system comprising: a plurality of computing nodes, each configured to: host an instance of a distributed database service; store cached data of the distributed database service in a local memory; and provide a callback to other instances of the distributed database service responsive to updating the cached data; a storage pool accessible to the plurality of computing nodes, the storage pool configured to store data of a distributed database across the plurality of computing nodes, wherein the cached data comprises a portion of the data of the distributed database. 

Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system because a storage pool is simply a logical grouping of physical disks wherein each node is configured with one or more of disk storage(s), thus, the Claim 8 is rejected under the same rationale as indicated above.

As per claim 9,	The system of claim 8, wherein the plurality of computing nodes form a cluster which together hosts a plurality of instances of the distributed database service configured to function together to provide access to the data of the distributed database.  

Claims 9 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10, The system of claim 8, (With respect to claim 10, Blackman discloses) wherein the cached data is selected based on frequency of access across the plurality of computing nodes.  (Blackman [0023] “There are many advantages associated with embodiments of the invention. For example, the write caching mechanism in embodiments of the invention may achieve scaling for database access for online game and virtual world applications where database latency must be minimized and writes are frequent.”)

As per claim 11, The system of claim 8, (With respect to claim 11, Blackman teaches) wherein the cached data at each of the plurality of computing nodes is the same.  (a method of insuring consistency of data using across the distributed nodes (Blackman [0014] “In one embodiment of the invention, data is cached locally, including modified data, so long as it is only being used by the local node. If local modifications need to be made visible to another application node, because the node wants to access the modified data, then all local changes need to be flushed back to the central server, to insure consistency.”)

As per claim 12, The system of claim 8, (With respect to claim 12, Blackman discloses) wherein each of the plurality of computing nodes is further configured to receive another callback from another one of the plurality of computing nodes, the another callback indicative of updated data. (Blackman [0015] “The central data server keeps track of which data items are stored in each data cache and makes callback requests to the data caches to request the return of data items that are needed elsewhere.”)
 
As per claim 13, The system of claim 12, wherein each of the plurality of computing nodes is further configured to update the cached data responsive to the another callback.  

Claims 13 is analogous to claim 12 and is rejected under the same rationale as indicated above.

As per claim 14, The system of claim 13, (With respect to claim 14, Blackman discloses) wherein the callback and the another callback comprise asynchronous callbacks. (Blackman [0047] “For the data cache's request queue, it might also be possible to improve performance by pipelining requests and using asynchronous acknowledgments.”)

As per claim 15, The system of claim 9, (With respect to claim 15, Blackman discloses) wherein the plurality of computing nodes are each further configured to receive a request for particular data of the distributed database, and provide the particular data from the cached data when available.  (Blackman [0030] “This scheme avoids network latency so long as the system can arrange for transactions that modify a particular piece of data to be performed on the same node. It avoids the need for explicit object migration: objects will be cached on demand by the local node.”)

As per claim 16,  A method comprising: (With respect to claim 16, Blackman discloses) cache certain data of a distributed database in a cache in local memory of each of a plurality of computing nodes; service a request to update database data, by at least one of the plurality of computing nodes, by accessing the cache and modifying the cache; (Blackman claim 13: “making callback requests to the data caches to request the return of data items that are needed elsewhere; wherein data items, including modified data items, are cached locally at a local application node so long as the locally cached data items are only being accessed by the local application node, the local application node handling transactions and storing changes to the data items”)

provide a callback, by the at least one of the plurality of computing nodes, to at least another of the plurality of computing nodes, responsive the request to update the database data; and update, by the at least another of the plurality of computing nodes, data in local memory of the another of the plurality of computing nodes responsive to the callback. 
(Blackman claim 13: “a plurality of application nodes for receiving connections from clients, each application node being in communication with the central data server, having a data cache which maintains local copies of recently used data items, and having a callback server configured to receive callback requests made by the central data server to the data cache”)

As per claim 17, The method of claim 16, wherein the callback provides an indication of the data in the local memory to update.  (Blackman abstract: “makes callback requests to the data caches to request the return of data items that are needed elsewhere. Data items, including modified data items, are cached locally at a local application node so long as the locally cached data items are only being accessed by the local application node.”)

As per claim 18, The method of claim 16, wherein the callback provides updated database data. 
 
Claims 18 is analogous to claim 17 and is rejected under the same rationale as indicated above.

As per claim 19, The method of claim 16, wherein the certain data is selected based on an access frequency. 

Claims 19 is analogous to claim 10 and is rejected under the same rationale as indicated above.
 
As per claim 20, The method of claim 16, (With respect to claim 20, Blackman discloses) further comprising: receiving, at the at least one of the plurality of computing nodes, another callback indicative of different updated data from another of the plurality of computing nodes. (Blackman claim 13: “a plurality of application nodes for receiving connections from clients, each application node being in communication with the central data server, having a data cache which maintains local copies of recently used data items, and having a callback server configured to receive callback requests made by the central data server to the data cache; the central data server keeping track of which data items are stored in each data cache and making callback requests to the data caches to request the return of data items that are needed elsewhere; wherein data items, including modified data items, are cached locally at a local application node”)

As per claim 21, The method of claim 20, further comprising: updating, (With respect to claim 21, Blackman discloses) by the at least one of the plurality of computing nodes, the cache based on the callback indicative of the different updated data. (Blackman [0031] “The data server 16 also keeps track of which items are stored in which data caches 14, and makes callback requests to those caches 14 to request the return of items that are needed elsewhere.”)

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman, US 2010/0306256, hereinafter Blackman, in view of Bar-Nissan et al., US 20210165759 hereinafter Bar-Nissan.

As per claim 4, The computer readable media of claim 1, (Blackman does not explicitly disclose) wherein the distributed database is configured to provide metadata for a file system hosted by the computing cluster.  
However, Bar-Nissan teaches a method of configuring storages/databases with content storage, content directory, filesystem, and metadata store (Bar-Nissan US 20210165759 [0024] “Each of the various storages/databases such as content storage 142, content directory 144, filesystem 148, and metadata store 146 can be comprised of more than one such storage or database and can be distributed over many devices and locations.”)
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bar-Nissan and Blackman. One having ordinary skill in the art would have found motivation to use teachings of Bar-Nissan of configuring filesystem with metadata store into the system of Blackman for the advantageous purpose of effectively access storage data by referring the location of data in the distributed data storage system. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
SCALABLE STORAGE AND PROCESSING OF HIERARCHICAL DOCUMENTS (Levanoni et al. US 2004/0268244) - Large messages in the form of hierarchically structured documents are processed in a streaming fashion using the ultimate consumer read requests as the driving force for the processing. The messages are partitioned into fixed length segments.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154